       Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 1 of 16



1

2

3
                             UNITED STATES DISTRICT COURT
4                           NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
5
     CHRISTINA GRACE and KEN POTTER,                Case No. 5:17-cv-00551-LHK-NC
6    Individually and on Behalf of All Others
     Similarly Situated,
7
                      Plaintiffs,                         EXPERT REPORT
8
            v.                                           DR. MARK T. JONES
9
     APPLE, INC.                                    Highly Confidential – Source Code
10
                      Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                1
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 2 of 16
         Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 3 of 16



1            9/18/13       7.0                       •            •           •
             9/20/13      7.0.1
2            9/26/13      7.0.2                      •            •           •
3            10/23/13     7.0.3                      •            •           •
             11/14/13     7.0.4                      •            •           •
4            1/29/14      7.0.5
             2/21/14      7.0.6                      •            •           •             •
5            3/10/14       7.1                       •            •           •
             4/22/14      7.1.1                      •            •           •
6            6/30/14      7.1.2                      •            •           •
7

8            Apple devices running iOS, like the Apple iPhone, come with iOS pre-installed on the

9    device. Over time, users of those devices may update their software by installing more recent iOS
10
     versions offered by Apple. The options available to Apple device owners wishing to update their
11
     devices has changed over time. Early iOS versions required a wired connection to update iOS
12
     devices. In this scenario, an iOS device owner wishing to update the device’s software was
13
     required to perform a manual update whereby the device was connected to a computer and synced
14

15   with Apple’s iTunes software. Today, Apple still offers iOS device owners the option to perform

16   software updates in this way but has also introduced a wireless software update process whereby
17   iOS devices are wirelessly updated when connected to the Internet with Wi-Fi.7
18
             In addition to offering iOS on iPhones, Apple also installs iOS on other mobile devices,
19
     including iPod Touches and iPads.
20
     1.5.2   iOS Security
21

22           Apple designed iOS to include certain security features. One such feature is encryption

23   and the use of cryptographic keys and digital certificates.8 When data is being transmitted through

24   an untrusted or unsecure channel, one way to protect that data is to encrypt it such that only the
25
     holder of a decryption key may decipher it.9 Apple’s Cryptographic Services Guide offers the
26

27   7
        https://support.apple.com/en-us/HT204204.
     8
        APL-GRACE_00004973 (Security Procedures Apple iOS, October 2012).
28   9
       https://developer.apple.com/library/archive/documentation/Security/Conceptual/CertKeyTrustProgGuide


                                                         7
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 4 of 16
          Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 5 of 16



1

2

3

4

5

6

7

8    During Apple’s original design process of this system in 2007, the certificate profiles for each

9    certificate in this chain of trust above required approval by the Apple Policy Authority group
10   before they were issued.24
11
             The certificates at issue in this case adhere to the X.509 standard.25 The X.509 standard
12
     describes the format of digital certificates that contain public keys, including the certificate
13
     authority that signs the certificate (if not self-signed).26 Apple’s iOS includes code to make use
14

15   of X.509 certificates, including code also meant for use by app developers.27 The X.509 standard

16   is in use throughout the Internet, including being used in the SSL/TLS connections.
17   1.5.3   FaceTime
18
             Apple released FaceTime in 2010. 28 FaceTime is Apple’s video and audio calling service.
19
     Apple offers FaceTime in connection with Apple devices running both iOS and OS X operating
20
     systems. On iOS, the following devices can be used with FaceTime: iPhone 4 or later; iPod Touch
21

22

23   24
        See APL-GRACE_00173236 (April 10, 2007 email, “Re: Issuing certificates from iPhone Sub-CA”);
24   APL-GRACE_00173238 (same).
     25
        This standard was originally established by the ITU-T in 1988.
     26
25      See, e.g.,
     https://developer.apple.com/documentation/security/certificate key and trust services/certificates.
     27
26      See, e.g.,
     https://developer.apple.com/documentation/security/certificate key and trust services/policies.
27   28
        See APL-GRACE_00001023 (June 7, 2010 Press Release, “Apple Presents iPhone 4”); APL-
     GRACE_00053108 (2010 Worldwide Developers Conference Presentation);
28   https://www.apple.com/newsroom/2010/06/07Apple-Presents-iPhone-4/.


                                                      14
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 6 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 7 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 8 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 9 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 10 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 11 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 12 of 16
          Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 13 of 16



1

2

3

4

5

6

7

8

9

10

11

12

13
     2.4     Apple’s Decision to Reduce Relay Usage in iOS 7
14

15           During the time that Apple was transitioning all FaceTime calls to be through Akamai’s

16   relay servers, its engineers were simultaneously working on ways to reduce FaceTime relay usage
17   in Apple’s upcoming major software release, iOS 7. Internal Apple documentation demonstrates
18
     that, as of January 2013, an effort was underway to identify and implement software changes in
19
     iOS 7 that would cause FaceTime to no longer relay all calls and, as a result, reduce relay usage. 72
20

21   69
        AKAM-0001 (April 10, 2010 Akamai IP Application Accelerator Order Form).
     70
22      AKAM-0010 (January 15, 2013 Akamai IP Application Accelerator Order Form).
     71
        AKAM-0014 (April 1, 2013 Akamai IP Application Accelerator Order Form).
     72
23      See Apple engineer emails at APL-GRACE_00001004; APL-GRACE_00010314; APL-
     GRACE_00010324; APL-GRACE_00010335; APL-GRACE_00010343; APL-GRACE_00010351;
24   APL-GRACE_00010358; APL-GRACE_00010366; APL-GRACE_00010373; APL-GRACE_00010381;
     APL-GRACE_00010390; APL-GRACE_00010397; APL-GRACE_00010403; APL-GRACE_00010408;
25   APL-GRACE_00017093; APL-GRACE_00017104; APL-GRACE_00017111; APL-GRACE_00017121;
     APL-GRACE_00017128; APL-GRACE_00017136; APL-GRACE_00017144; APL-GRACE_00017152;
26   APL-GRACE_00029528; APL-GRACE_00029538; APL-GRACE_00029548; APL-GRACE_00029555;
     APL-GRACE_00029562; APL-GRACE_00029570; APL-GRACE_00029578; APL-GRACE_00029585;
27   APL-GRACE_00029593; APL-GRACE_00029600; APL-GRACE_00029608; APL-GRACE_00029617;
     APL-GRACE_00029626; APL-GRACE_00029632; APL-GRACE_00029638; APL-GRACE_00029643;
28   APL-GRACE_00029648; APL-GRACE_00029654; APL-GRACE_00171924. See also 4/20/18


                                                      30
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 14 of 16
Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 15 of 16
     Case 5:17-cv-00551-LHK Document 280-1 Filed 10/05/18 Page 16 of 16




                                CERTIFICATE OF SERVICE

      I hereby certify that on August 28, 2018, I served foregoing EXPERT REPORT OF DR.

MARK T. JONES on Apple’s counsel by email as set forth below:

R. Alexander Pilmer
Tanya L. Greene
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, California 90071
Telephone: (213) 680-8400
Facsimile (213) 680-8500
Email: alexander.pilmer@kirkland.com
tanya.greene@kirkland.com

Joseph A. Loy
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4980
Facsimile: (212) 446-6460
joseph.loy@kirkland.com

Joshua H. Lerner
Sonal N. Mehta
Eugene Novikov
Stephen Elkind
DURIE TANGRI LLP
217 Leidesdorff Street
San Francisco, CA 94111
Telephone: 415-362-6666
Facsimile: 415-236-6300
jlerner@durietangri.com
smehta@durietangri.com
enovikov@durietangri.com
selkind@durietangri.com




                                                                /s/ Suneel Jain
                                                                  Suneel Jain




                             EXPERT REPORT OF DR. MARK T. JONES
